

EX-10.1




July 2, 2015




Paolo Pirjanian
1870 Maginn Drive
Glendale, CA 91202




Re:    Separation Agreement


Dear Paolo:
This sets forth the terms and conditions associated with the ending of your
employment with iRobot Corporation (“iRobot” or the “Company”). iRobot would
like to make this transition as smooth as possible including by reaffirming the
Seller’s Noncompetition and Nonsolicitation Agreement dated September 14, 2012
that you entered into with the Company (the “Noncompetition Agreement”). With
that in mind, and although you are not otherwise entitled to severance pay,
benefits or accelerated equity in connection with your resignation from
employment, the Company is proposing this Separation Agreement (the
“Agreement”).
1.
Transition Period



If you enter into and comply with this Agreement, your employment with the
Company shall end effective October 9, 2015, unless you or the Company elect to
end it on an earlier date in accordance with this Agreement. For purposes of
this Agreement, your actual last day of employment, whether it is October 9,
2015 or an earlier date, shall be referred to as the “Termination Date”. The
time period between today's date and the Termination Date shall be referred to
as the “Transition Period”.
The period between the date of this letter and August 14, 2015 shall be Phase 1
of the Transition Period. During Phase 1, you will continue to serve as the
Company’s CTO and shall perform duties and responsibilities associated with that
position including by assisting with transitional matters to the extent
requested by the Company’s CEO. The period between August 15 and the Termination
Date shall be referred to as Phase 2 of the Transition Period. During Phase 2,
you will no longer hold the position of CTO but, instead, will perform services
on a 60% schedule as a Senior Advisor. As Senior Advisor, you will perform
duties and responsibilities and projects as requested by the Company’s CEO.
You will continue to receive your full salary during Phase 1 and you will
receive 60% of your salary during Phase 2. During the entire Transition Period
you will continue to be eligible for Company benefits and to vest in your
outstanding equity awards. Notwithstanding the preceding, you and the Company
may mutually agree to alter the nature or scope of your duties and
responsibilities during the Transition Period and/or the Company may elect to
place you on inactive “garden leave” for part of the Transition Period and any
such change will not affect this Agreement.
2.
Ending of Employment



In connection with the ending of your employment and regardless of whether you
sign this Separation Agreement: (i) the Company will pay your salary through the
Termination Date; (ii) the Company shall




--------------------------------------------------------------------------------



reimburse you for any outstanding, reasonable business expenses that you incur
on the Company’s behalf through the Termination Date (provided the Company
receives appropriate documentation in accordance with the Company’s
reimbursement policies); (iii) your eligibility to participate in the Company’s
health and dental coverage will end on the Termination Date (provided you will
have an opportunity to continue your health, dental and vision insurance
pursuant to the Consolidated Omnibus Budget Reconciliation Act of l985
(“COBRA”)); (iv) your eligibility to participate in any other employee benefit
plans and programs of the Company will cease on the Termination Date in
accordance with the terms and conditions of those plans; and (v) subject to this
Agreement, your outstanding equity awards will vest through the Termination Date
and the terms of your equity awards shall be governed by the Company’s equity
award plans and associated award agreements (collectively the “Equity
Documents”).
3.
Resignation from All Positions

 
To the extent the ending of your relationship with the Company or any Company
affiliate is not effectuated by your termination of employment, you hereby
resign from all other affiliations that you have with the Company or any of its
affiliates, effective on the Termination Date. You agree to execute any
reasonably requested resignation letters to confirm any such resignations.
4.
Conditions/Accelerated Vesting



To receive Accelerated Vesting, you must satisfy the following Conditions, you:
(a) execute not revoke and comply with this Separation Agreement; (b) return all
property, equipment, confidential information and documentation of the Company;
(c) comply with any noncompetition, inventions and/or nondisclosure obligations
that you have to the Company, pursuant to applicable law and the Noncompetition
Agreement; (d) do not resign (unless the Company’s CEO consents in advance in a
signed writing) nor are you terminated by the Company for Cause (as defined in
the October, 2012 Severance/Change in Control Agreement you entered in into with
the Company), prior to October 9, 2015; and (e) provide a signed, written
resignation of your status as an officer, including, without limitation, an
Executive Officer, of the Company and, if applicable, its subsidiaries.
Notwithstanding anything in this Agreement to the contrary, (i) no Accelerated
Vesting will occur until after this Separation Agreement becomes fully
effective, and; (ii) if you violate any of the terms of this Agreement,
including the provisions that have been incorporated by reference, in addition
to all other legal and equitable remedies, the Company shall have the right to
clawback the value of the Accelerated Vesting including by forfeiture and/or
disgorgement of gains. The clawback right will expire on October 1, 2017.
In the event the Company exercises its clawback it will notify you in writing
and you agree to provide the Company with information about the status and/or
transaction history of the shares that that you received through Accelerated
Vesting.
Provided you satisfy each of these Conditions, and effective upon the
Termination Date, the Company shall partially accelerate the vesting of certain
of your outstanding equity grants as set forth in Schedule A (the “Accelerated
Vesting”). If you do not enter into and comply with this Agreement, your vesting
will cease on the Termination Date and no acceleration will apply. In either
event, the grants will continue to be governed by the Equity Documents.


5.
Release of Claims



In consideration of, among other things, the Accelerated Vesting, you
irrevocably and unconditionally release and forever discharge the Company, all
of its affiliated and related entities, its and their respective predecessors,
successors and assigns, its and their respective employee benefit plans and the
fiduciaries of




--------------------------------------------------------------------------------



such plans, and the current, future and former managers, members, partners,
officers, directors, shareholders, employees, attorneys, accountants, and agents
of each of the foregoing in their official and personal capacities (collectively
referred to as the “Releasees”) generally from all claims, demands, debts,
damages and liabilities of every name and nature, known or unknown (“Claims”)
that, as of the date when you sign this Separation Agreement, you have ever had,
now claim to have or ever claimed to have had against any or all of the
Releasees. This release includes, without limitation, the complete release of
all Claims of or for: breach of express or implied contract; wrongful
termination of employment whether in contract or tort; intentional, reckless, or
negligent infliction of emotional distress; breach of any express or implied
covenant of employment, including the covenant of good faith and fair dealing,
whether prospective or existing; deceit or misrepresentation; discrimination or
retaliation under state, federal, or municipal law (including, without
implication of limitation, under Massachusetts General Law Ch. 151B, Title VII
of the Civil Rights Act of 1964, the Age Discrimination in Employment Act
(“ADEA”), the Americans with Disabilities Act of 1990, and the Family and
Medical Leave Act);the Sarbanes-Oxley Act of 2002; the Immigration Control and
Reform Act; the California Family Rights Act; the California Labor Code; the
California Workers’ Compensation Act; the California Fair Employment and Housing
Act; defamation or damage to reputation; reinstatement; punitive or emotional
distress damages; equity compensation or other forms of compensation; and
attorney’s fees and costs for wages, back or front pay, bonuses, severance pay,
incentive compensation, commissions, stock, stock options, vacation pay or any
other compensation or benefits, either under the Massachusetts Wage Act, M.G.L.
c. 149, § 148-150C, or otherwise.


You understand that this general release of Claims extends to any and all claims
through the date you sign this Agreement, including all claims related to your
employment by the Company and your separation from employment, and provided this
release shall not be construed as a waiver of any rights you may have with
respect to indemnification or fiduciary insurance.
You expressly waive and release any and all rights and benefits under Section
1542 of the California Civil Code (or any analogous law of any other state),
which reads as follows:


A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.


It is expressly agreed that this Agreement shall extend and apply to all
unknown, unsuspected and unanticipated injuries and damages as well as those
that are now disclosed.


6.
Return of Property



Upon request by the Company but, in any event on or before the Termination Date
you will return to the Company all property of the Company, including, without
limitation, keys and access cards, computer equipment, software licensed to the
Company, files and any documents (including computerized data and any copies)
containing information concerning the Company, its business or its business
relationships (in the latter two cases, actual or prospective). You also commit
that, upon request by the Company you will delete and finally purge any
duplicates of files or documents that may contain the Company’s information from
any non-Company computer, Smartphone device or other device that remains your
property after the Date of Termination, unless expressly authorized to keep
duplicates of some of these materials. In any event, if you later discover that
you continue to retain any such property, you shall return it to the Company
immediately.




--------------------------------------------------------------------------------



7.
Noncompetition Agreement



You acknowledge and agree that the Seller Noncompetition Agreement is and shall
remain in full force in effect in accordance with its terms both independently
as a standalone agreement and it is hereby incorporated by reference as a
material term of this Agreement.
8.
Nondisparagement



You agree not to make any disparaging statements concerning the Company or any
of its affiliates or their respective products or services, or any of the
Company’s current, future or former managers, members, partners, officers,
directors, shareholders, employees or agents. The obligations set forth herein
shall not in any way affect your obligation to testify truthfully in any legal
proceeding. For the avoidance of doubt, nothing in this Agreement shall be
interpreted or applied to prohibit you from making any good faith report to any
governmental agency or other governmental entity concerning any act or omission
that you reasonably believe constitutes a possible violation of federal or state
law or making other disclosures that are protected under the anti-retaliation or
whistleblower provisions of applicable federal or state law or regulation.
9.
Taxes



All payments set forth in this Agreement shall be subject to all applicable
federal, state and/or local withholding and/or payroll taxes, and the Company
may withhold from any amounts payable to you (including any amounts payable
pursuant to this Agreement) in order to comply with such withholding
obligations. Nothing herein shall be construed to mean that the Company shall
compensate you for tax‑related payments or liabilities.
10.
Legally Binding; Advice of Counsel



This Agreement is a legally binding document, and your signature will commit you
to its terms. You acknowledge that you have it carefully read and fully
understand all of the provisions of this Agreement, that the Company has advised
you to consult with counsel prior to entering into this Agreement, and that you
are voluntarily entering into this Agreement.
11.
Absence of Reliance



In signing this Agreement, you are not relying upon any promises or
representations made by anyone at or on behalf of the Company except those
promises and representations as provided in this Agreement.
12.
Enforceability



If any portion or provision of this Agreement (including, without limitation,
any portion or provision of any section of the Noncompeition Agreement) shall to
any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.




--------------------------------------------------------------------------------



13.
Waiver or Amendment



No waiver of any provision of this Agreement shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach. No amendment to any provision of this Agreement shall be effective
unless made in writing and signed by all of the parties to this Agreement.
14.
Governing Law; Interpretation



This Agreement shall be interpreted and enforced under the laws of the
Commonwealth of Massachusetts, without regard to conflict of law principles. In
the event of any dispute, this Agreement is intended by the parties to be
construed as a whole, to be interpreted in accordance with its fair meaning, and
not to be construed strictly for or against either you or the Company.
15.
Entire Agreement



This Agreement along with the Noncompetition Agreement and the Equity Documents
(as modified by this Agreement) constitutes the entire agreement between you and
the Company relating to the subject matter herein. This Agreement supersedes any
previous agreements or understandings between you and the Company or any of
their affiliates, including, without limitation, the September 14, 2012 employer
letter and the October, 2012 Severance/Change in Control Agreement, to which you
acknowledge and agree you are not entitled to any payments or benefits. You
further acknowledge and agree that, expect as specifically set forth herein, you
are not entitled to any other payments or benefits from the Company.
16.
Time for Consideration; Effective Date



You acknowledge that you have been provided with the opportunity to consider
this Agreement for twenty-one (21) days before signing it. To accept this
Agreement, you must return a signed original of this Agreement so that it is
received by Russell J. Campanello, Vice President Human Resources and Corporate
Communications, iRobot Corporation, on or before the expiration of this
twenty-one (21) day period. If you sign this Agreement within less than
twenty-one (21) days of the date of its delivery to you, you acknowledge by
signing this Agreement that such decision was entirely voluntary and that you
had the opportunity to consider this Agreement for the entire twenty-one (21)
day period. You and the Company agree that any changes or modifications to this
Agreement shall not restart the twenty-one (21) day period. For a period of
seven (7) days from the day of the execution of this Agreement, you shall retain
the right to revoke this Agreement by written notice that must be received by
Mr. Campanello before the end of such revocation period. This Agreement shall
become effective on the business day immediately following the expiration of the
revocation period (the "Effective Date"), provided that you do not revoke this
Agreement during the revocation period.
17.
Counterparts



This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered shall be taken to be an original, but all of which
together shall constitute one and the same document.
Please indicate your agreement to the terms of this Agreement by signing and
returning the original of this letter to the undersigned within the time period
set forth above.




--------------------------------------------------------------------------------



Agreed to by:
IROBOT CORPORATION
By:             
/s/ RUSSELL J. CAMPANELLO
 
July 2, 2015
Russell J. Campanello Executive Vice President Human Resources and Corporate
Communications
 
Date



/s/ PAOLO PIRJANIAN
 
July 2, 2015
Paolo Pirjanian
 
Date





























































































--------------------------------------------------------------------------------





Schedule A
 
 
 
 
Vested and/or exercised through 10/9/15 under original vesting schedule
Shares to vest through 12/7/15 to be accelerated as of 10/9/15
 
 
 
 
 
 
 
 
Grant #
Type
Grant Date
Total Granted
E0000101
EVOL/ISO
10/1/2012
27,299
22,335
1,241
00003008
NQ
12/7/2012
100,000
68,750
6,250
00003023
RSU
12/7/2012
30,000
15,000
7,500
 
 
 
157,299
106,085
14,991
 
 
 
 
 
 





